DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fail to teach or suggest a training leash with a third cord lock placed over said left webbing strap and said right webbing strap above the coupler, said third cord lock providing for variable sizing of said hand loop and setting a maximum length of the right and left webbing straps; wherein said third cord lock is set between the coupler and said hand loop, and said hand loop formed by said third cord lock.
Claim 7 is allowable because the prior art of record fails to teach or suggest a method of assisting a person to train dogs to walk besides comprising the steps of forming a hand loop via a cord lock along both the left and right webbing straps above the coupler and before the hand loop; adjusting the size of the hand loop and setting a maximum length of the right and left webbing straps by use of the cord lock, forming the hand loop.
The best prior art of record is Andrews (US #6,354,247) which does teach a leash system to help control a dog with a left and right webbing strap, a coupler that the webbing straps run through and is connected to the collar, and a handle.  But Andrews does not teach a third cord lock placed over said left webbing strap and said right webbing strap above the coupler, said third cord lock providing for variable sizing of said hand loop and setting a maximum length of the right and left webbing straps; wherein said third cord lock is set between the coupler and said hand loop, and said hand loop formed by said third cord lock, instead Andrews teaches that the leash member that includes the handle is attached to the portion of the left and right webbing straps that pass through the coupler rather than formed from the same member.
Another prior art of record is Horgan (PGPub #2010/0122667) which does teach a third cord lock that sets the maximum length of the webbing straps, and the cord lock is between the handle and the coupler, but Horgan does not teach that the cord lock is placed over both the left and right webbing strap, that the cord lock forms the hand loop, or that the cord lock is used to change the size of the hand loop.
Another prior art of record is Fithian (PGPub #2009/0145372) which does teach a cord lock that forms the hand loop, and that the cord lock is used to change the size of the hand loop. But Fithian does not teach that the cord lock is placed over the left and right webbing strap, and that the cord lock can be moved all the way to the coupler.
It not would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a cord lock that is placed over the left and right webbing strap to form a hand loop and can be moved down to the coupler because modifying Horgan or Fithian to have all of these features would require hindsight reconstruction because it would eliminate some functionality of these systems.  For Fithian there is a handle that is used that is placed between the cord lock and the coupler to make it easier to hold but stops the cord lock from sliding to the coupler, and removing the handle would make the system harder to hold.  For Horgan there are two separate cord locks that enable the system individually control the length of the left and right webbing strap, and the system uses a handle bar to help control the dog and there is no obvious motivation to replace the two cord locks with a single cord lock that forms a hand loop because it does not provide any new functionality to the system.
Claims 3-6, 9, 10, 12-21 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619